DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1, 4 and 7 of U.S. Patent No. 10777903 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the subject matter claimed in the patent. 
The chart below recites each claim in the instant application being rejected under double patenting and the corresponding claim of Patent U.S. Patent No. 10777903 B2 (will be referred hereinafter, the Patent). 
Claim #
Instant Application (US 16/335,015)
U.S. Patent 10777903 B2
Non-Statutory Double Patenting Analysis
1
A multi-beam antenna comprising: 

a focusing system; 




focusing system, comprising 


a two-dimensional array of feeders, placed at a distance from the 

focusing system and overlapping a zone of beam projections at this distance; 


and a beamforming system, which serves at least one subarray of feeders of the two-dimensional array of feeders, providing one beam in a given direction, 

wherein the focusing system is designed as an amplifying lens, 

and for each such beam, the beamforming system provides amplitude-time parameters of a transmitted signal for each feeder in the corresponding subarray, to form a non-planar wave front, which is equidistant 


across the amplification lens to a planar wave front of the beam, while the radiating surface of the irradiation device is outside a self-



 
a focusing system, comprising a concave mirror; 


concave mirror, and comprising 

a two-dimensional array of feeders, placed at a distance from the 

concave mirror and overlapping beam projection zones at this distance; 

and a beamforming system, which serves at least one sub-array of feeders of the two-dimensional array of feeders providing one beam in a given direction, 





wherein, for each such beam, the beamforming system is configured to provide amplitude-time parameters of a transmitted signal for each feeder in the sub-array, to form a non-planar wave front, which is equidistant

through the concave mirror to a flat wave front of such a beam, and wherein a radiating surface of the irradiation device is 

"The radiating aperture may be either a lens or a reflector, and may be part of either a single or dual optic antenna system. "
Therefore, it would have been obvious to one in the art prior to the effective filing date of the invention to implement one feature in place of another. 

The multi-beam antenna according to claim 1,

wherein a refractive surface of the amplifying lens 



is designed as a pulling surface of forming curves with a continuous second derivative.  

The multi-beam antenna according to claim 1, 

wherein the focusing system comprises a reflecting surface, which 


is designed as a pulling surface of a forming curve with a continuous second derivative.
The claims are substantially identical except that the instant application recites, “wherein a refractive surface of the amplifying lens” and the Patent recites “wherein the focusing system comprises a reflecting surface”. As mentioned before the difference between the two inventions is that the focusing system of the instant application is designed as an amplifying lens and the focusing system of the Patent comprises a concave mirror. These two are obvious variants of one another as they both are features to focus and direct a signal. The reflective and refractive properties of the respective focusing systems are inherent to the type of focusing system. 
7
The multi-beam antenna according to claim 4, 

wherein the refractive surface of the amplifying lens 


is designed as a pulling surface of a variable forming curve along a guiding curve.  

The multi-beam antenna according to claim 4, 

wherein the reflecting surface of the focusing system 

is designed as a pulling surface of a variable forming curve along a guiding curve.
The claims are substantially identical except that instant application recites “wherein the refractive surface of the amplifying lens” and the Patent recites “wherein the reflecting surface of the focusing system.” Both claims are referencing the surface of the focusing system and as mentioned before, the focusing system of both 


Allowable Subject Matter
Claim 2,5,6 and 8 allowed.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Regarding Claim 2, 
Yamamoto (JP 2009200704 A) is considered analogous art as it discloses a multi-beam antenna comprising: a focusing system; an irradiating device designed to irradiate the focusing system, comprising a two-dimensional array of feeders, placed at a distance from the focusing system and overlapping an area of beam projections at this distance; and a beamforming system, which serves at least one sub-array of feeders of the two-dimensional array of feeders, providing one beam in a given direction. However, Yamamoto fails to disclose wherein the focusing system is designed as amplifying lens with partial feeders, containing photodetectors on a side of the irradiation device, and the irradiating device contains feeders in the form of light sources are amplitude-modulated by a radio signal. Further, Yamamoto fails to disclose that for each such beam, the beamforming system provides amplitude-time parameters for  the amplifying lens to a plane wave front of such a beam, and wherein a radiating surface of the irradiation device is outside a self-intersection zone of non-planar wave fronts.  
Turner (US 20060267851 A1) is considered analogous art as it discloses a multi-beam antenna comprising: a focusing system; an irradiating device designed to irradiate the focusing system, comprising a two-dimensional array of feeders, placed at a distance from the focusing system and overlapping an area of beam projections at this distance; and a beamforming system, which serves at least one sub-array of feeders of the two-dimensional array of feeders, providing one beam in a given direction.  However, Turner fails to disclose that the focusing system is designed as amplifying lens with partial feeders, containing photodetectors on a side of the irradiation device, and the irradiating device contains feeders in the form of light sources are amplitude-modulated by a radio signal. Further, Turner fails to disclose that that for each such beam, the beamforming system provides amplitude-time parameters for each feeder in the corresponding sub-array, to form a non-planar wave front of an amplitude-modulated signal, which is equidistant across the amplifying lens to a plane wave front of such a beam, and wherein a radiating surface of the irradiation device is outside a self-intersection zone of non-planar wave fronts.  
Hwang (US 5576721 A) is considered analogous art as it discloses an antenna designed for use in satellite communication which provides functions of multiple beams and a shaped beam radiated from a single radiating aperture. Hwang discloses a radiating aperture which uses a lens in which the focusing system is “disposed on a dielectric honeycomb core 55 wherein the front metallic layer is etched by photolithography to form a well-known array of crossed-dipole parasitic radiators or other suitable radiator configuration tuned to reflect radiation in a specific frequency range while transmitting radiation outside the frequency range to the back metallic layer.” (Paragraph 3). Hwang, however, does not disclose that the light sources are amplitude modulated by a radio signal.  
Regarding Claim 3, 
Yamamoto, Turner and Hwang individually or in combination fail disclose where the focusing system is “designed as a surface of revolution with a continuous second derivative
and an axis of revolution that does not coincide in at least one of an angle or a position 
with axes of at least one of the amplifying lens or the irradiating device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAZRA NUR WAHEED/Examiner, Art Unit 4114                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648